     Case 1:17-cr-00077-LMM-CCB Document 119 Filed 11/02/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


DAVEON BRANTLEY,                         :
                                         :
                                         :
       Movant,                           :
                                         :         CIVIL ACTION NO.
                                         :         1:20-cv-585-LMM-CCB
v.                                       :
                                         :
UNITED STATES,                           :         CRIMINAL ACTION NO.
                                         :         1:17-cr-0077-LMM-CCB
                                         :
       Respondent.                       :

                                     ORDER

      This matter is before the Court on the Magistrate Judge’s Report and

Recommendation (“R&R”) [112]. No objections have been filed in response to the

Magistrate’s Report and Recommendation. Therefore, in accordance with 28

U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

has reviewed the Magistrate’s Recommendation for clear error and finds none.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation as the opinion of the Court.

      Movant’s motion to vacate, set aside, or correct his federal sentence [107] is

DENIED. A certificate of appealability is DENIED because it is not reasonably

debatable that Movant fails to show that he is entitled to collateral relief. Movant

is advised that he “may not appeal the denial but may seek a certificate from the
    Case 1:17-cr-00077-LMM-CCB Document 119 Filed 11/02/20 Page 2 of 2




court of appeals under Federal Rule of Appellate Procedure 22.” Rule 11(a), Rules

Governing § 2255 Proceedings for the United States District Courts.

      IT IS SO ORDERED this 2nd day of November, 2020.


                                     _____________________________
                                     Leigh Martin May
                                     United States District Judge
